 Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 1 of 36 PageID: 1



Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, NJ 07102-5426
(973) 286-6700
clizza@saul.com

Attorneys for Plaintiff
Celgene Corporation

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


CELGENE CORPORATION,
                                                       Civil Action No. _____________
                          Plaintiff,
                                                       COMPLAINT FOR
       v.                                              PATENT INFRINGEMENT
AUROBINDO PHARMA LIMITED,
                                                       (Filed Electronically)
AUROBINDO PHARMA USA, INC.,
AUROLIFE PHARMA LLC, and EUGIA
PHARMA SPECIALTIES LIMITED,

                          Defendants.


       Plaintiff Celgene Corporation (“Celgene”), by its undersigned attorneys, for its

Complaint against defendants Aurobindo Pharma Limited (“Aurobindo Limited”), Aurobindo

Pharma USA, Inc. (“Aurobindo USA”), Aurolife Pharma LLC (“Aurolife”), and Eugia Pharma

Specialties Limited (“Eugia”) (collectively, “Aurobindo” or “Defendants”), alleges as follows:

                                        Nature of the Action

       1.        This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. §100, et seq., arising from Defendants’ filing of Abbreviated New Drug

Application (“ANDA”) No. 210249 (“Aurobindo’s ANDA”) with the United States Food and

Drug Administration (“FDA”) seeking approval to commercially market generic versions of
 Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 2 of 36 PageID: 2



Celgene’s 1 mg, 2 mg, 3 mg, and 4 mg Pomalyst® drug products prior to the expiration of United

States Patent No. 9,993,467 (the “’467 patent” or “the patent-in-suit”) owned by Celgene.

                                           The Parties

       2.        Plaintiff Celgene is a biopharmaceutical company committed to improving the

lives of patients worldwide. Celgene focuses on, and invests heavily in, the discovery and

development of products for the treatment of severe and life-threatening conditions. Celgene is a

world leader in the treatment of many such diseases, including cancer. Celgene is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 86 Morris Avenue, Summit, New Jersey 07901.

       3.        On information and belief, Defendant Aurobindo Pharma Limited is a company

organized and existing under the laws of India, having a principal place of business office at

Maitri Vihar, Plot #2, Ameerpet, Hyderabad - 500038, Telangana, India.

       4.        On information and belief, Defendant Eugia Pharma Specialties Limited is a

company organized and existing under the laws of India, having a principal place of business

office at Maitri Vihar, Plot #2, Ameerpet, Hyderabad - 500038, Telangana, India.

       5.        On information and belief, Eugia is a subsidiary of Aurobindo Limited.

       6.        On information and belief, Eugia is controlled by Aurobindo Limited.

       7.        On information and belief, Defendant Aurobindo Pharma USA, Inc. is a

company organized and existing under the laws of the State of Delaware, having a principal

place of business at 279 Princeton Hightstown Road, East Windsor, New Jersey 08520.

       8.        On information and belief, Aurobindo USA is a wholly owned subsidiary of

Aurobindo Limited.




                                               -2–
 Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 3 of 36 PageID: 3



       9.        On information and belief, Aurobindo Limited and Eugia, directly or through

their subsidiaries, including Aurobindo USA, sell and market pharmaceutical products

throughout the United States, including in this Judicial District.

       10.       On information and belief, Defendant Aurolife Pharma LLC is a corporation

existing under the laws of the State of Delaware, having a principal place of business at 2400

Route 130 North, Dayton, New Jersey 08810.

       11.       On information and belief, Aurolife is a wholly owned subsidiary of Aurobindo

USA.

                                        The Patent-in-Suit

       12.       On June 12, 2018, the United States Patent and Trademark Office (“USPTO”)

duly and lawfully issued the ’467 patent, entitled, “Formulations of 4-amino-2-(2,6-

dioxopiperidine-3-yl)isoindoline-1,3-dione,” to Celgene as assignee of the inventors Anthony J.

Tutino and Michael T. Kelly. A copy of the ’467 patent is attached hereto as Exhibit A.

                                  The Pomalyst® Drug Product

       13.       Celgene holds an approved New Drug Application (“NDA”) under Section

505(a) of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for

pomalidomide capsules (NDA No. 204026), which it sells under the trade name Pomalyst®.

Pomalyst® is an FDA-approved medication used for the treatment of multiple myeloma.

       14.       The claims of the patent-in-suit cover, inter alia, pharmaceutical compositions

containing pomalidomide.

       15.       Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the patent-in-

suit is listed in the FDA publication, “Approved Drug Products with Therapeutic Equivalence

Evaluations” (the “Orange Book”), with respect to Pomalyst®.



                                                -3–
 Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 4 of 36 PageID: 4



                                      Jurisdiction and Venue

       16.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       17.       Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and

1400(b).

                                       Personal Jurisdiction

       18.       This Court has personal jurisdiction over Aurobindo USA by virtue of, inter

alia, its systematic and continuous contacts with the State of New Jersey. On information and

belief, Aurobindo USA’s principal place of business is in East Windsor, New Jersey. On

information and belief, Aurobindo USA is registered with the State of New Jersey’s Division of

Revenue and Enterprise Services as a business operating in New Jersey under Business ID No.

0100921223. On information and belief, Aurobindo USA is registered with the State of New

Jersey’s Department of Health as a drug wholesaler under Registration No. 5003120. On

information and belief, Aurobindo USA purposefully has conducted and continues to conduct

business in this Judicial District. By virtue of its physical presence in New Jersey, this Court has

personal jurisdiction over Aurobindo USA.

       19.       On information and belief, Aurobindo USA is in the business of, among other

things, manufacturing, marketing, importing, offering for sale, and selling pharmaceutical

products, including generic drug products, throughout the United States, including in this

Judicial District. On information and belief, this Judicial District will be a destination for the

generic drug products described in Aurobindo’s ANDA. On information and belief, Aurobindo

USA also prepares and/or aids in the preparation and submission of ANDAs to the FDA.

       20.       This Court has personal jurisdiction over Aurolife by virtue of, inter alia, its

systematic and continuous contacts with the State of New Jersey. On information and belief,

                                                -4–
 Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 5 of 36 PageID: 5



Aurolife’s principal place of business is in Dayton, New Jersey. On information and belief,

Aurolife is registered with the State of New Jersey’s Division of Revenue and Enterprise

Services as a business operating in New Jersey under Business ID No. 0600322732. On

information and belief, Aurolife is registered with the State of New Jersey’s Department of

Health as a drug wholesaler under Registration No. 5003810. On information and belief,

Aurolife purposefully has conducted and continues to conduct business in this Judicial District.

By virtue of its physical presence in New Jersey, this Court has personal jurisdiction over

Aurolife.

       21.       On information and belief, Aurolife is in the business of, among other things,

manufacturing, marketing, importing, offering for sale, and selling pharmaceutical products,

including generic drug products, throughout the United States, including in this Judicial District.

On information and belief, this Judicial District will be a destination for the generic drug

products described in Aurobindo’s ANDA. On information and belief, Aurolife also prepares

and/or aids in the preparation and submission of ANDAs to the FDA.

       22.       On information and belief, Aurobindo has a regular and established, physical

place of business in New Jersey.

       23.       This Court has personal jurisdiction over Aurobindo Limited and Eugia

because, inter alia, they: (1) have purposefully availed themselves of the privilege of doing

business in New Jersey, including directly or indirectly through their subsidiaries, agents, and/or

alter egos, Aurobindo USA and Aurolife, companies with principal places of business in New

Jersey; and (2) maintain extensive and systematic contacts with the State of New Jersey,

including the marketing, distribution, and/or sale of generic pharmaceutical drugs in New Jersey

including through, directly or indirectly, Aurobindo USA and Aurolife.



                                                -5–
 Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 6 of 36 PageID: 6



        24.       This Court has personal jurisdiction over Aurobindo because, inter alia, it has

committed an act of patent infringement under 35 U.S.C. § 271(e)(2), and has sent notice of that

infringement to Celgene in the State of New Jersey. On information and belief, Aurobindo

intends a future course of conduct that includes acts of patent infringement in New Jersey. These

acts have led and will continue to lead to foreseeable harm and injury to Celgene in New Jersey

and in this Judicial District.

          25.     Aurobindo Limited’s Annual Report 2017-18 states that its “US formulations

  business contributed 45% to [its] overall formulations revenue during the year,” and “our US

  business has remained resilient; and continued to be a top contributor to our overall revenues.”

  See Aurobindo Limited Annual Report 2017-18 (“Aurobindo Annual Report”), at 15, available

  at https://www.aurobindo.com/wp-content/uploads/2018/10/Annual-Report-2017-18.pdf. The

  Aurobindo Annual Report further states that Aurobindo “[c]aters to the [U.S.] through

  subsidiaries: Aurobindo Pharma USA, Auro Life, AuroMedics, AuroHealth and Natrol,” and

  that, citing to an IQVIA National Prescription Audit, 12 months ending April 2018, Aurobindo

  was the “5th [l]argest generic company by Rx dispensed in the US” in the United States. Id. at

  4, 7. The Aurobindo Annual Report also stated that Aurobindo “filed 47 ANDAs with the

  USFDA [during FY2017-18], including for 16 injectables and received final approvals for 49

  ANDAs, including seven injectables during the year under review,” and that “Aurobindo is

  building a strong product pipeline for the US market with differentiated products . . . .” Id. at

  68.

        26.       Aurolife’s website states that “Aurolife is a 100% owned subsidiary of

Aurobindo Pharma USA Inc.” About Aurolife, http://www.aurolifepharma.com/aboutus.html.

Its website further notes that “Aurolife is also in the process of constructing a large facility at



                                                 -6–
 Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 7 of 36 PageID: 7



Dayton, New Jersey to cater for the storage and distribution of drugs for Aurobindo group of

companies in USA.” Id. It further notes that “[t]he [Aurobindo group’s] flag ship company,

Aurobindo Pharma Ltd . . . is an Indian based, multinational company, with headquarters in

Hyderabad, India” and that “Aurolife is exclusively created to address the US pharmaceutical

manufacturing needs and to address market opportunities.” Id.

        27.          On information and belief, Aurobindo Limited, Eugia, Aurobindo USA, and

Aurolife work in concert either directly or indirectly through one or more of their wholly owned

subsidiaries with respect to the regulatory approval, manufacturing, marketing, sale, and

distribution of generic pharmaceutical products throughout the United States, including in this

Judicial District.

        28.          On information and belief, Aurobindo USA, Aurolife, and Eugia act at the

direction, and for the benefit, of Aurobindo Limited, and are controlled and/or dominated by

Aurobindo Limited.

        29.          On information and belief, Aurobindo Limited and Aurobindo USA have

previously been sued in this Judicial District and have not challenged personal jurisdiction. See,

e.g., Celgene Corporation v. Hetero Labs Limited, et al., Civil Action No. 17-3387 (ES)(MAH)

(D.N.J.); AstraZeneca AB, et al. v. Aurobindo Pharma Ltd., et al., Civil Action No. 13-7298

(MLC)(TJB) (D.N.J.); Otsuka Pharm. Co., Ltd. v. Aurobindo Pharma Ltd., et al., Civil Action

No. 14-6890 (JBS)(KMW) (D.N.J.).

        30.          Aurolife has admitted that it is subject to personal jurisdiction in this Judicial

District. See, e.g., Otsuka Pharm. Co., Ltd. v. Aurobindo Pharma Ltd., et al., Civil Action No.

14-6890 (JBS)(KMW) (D.N.J.), Dkt. No. 9, ¶ 10.




                                                    -7–
 Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 8 of 36 PageID: 8



        31.       Aurobindo USA and Aurobindo Limited have further availed themselves of the

jurisdiction of this Court by previously initiating litigation in this Judicial District. See

Aurobindo Pharma USA Inc., et al. v. Apicore US LLC, et al., Civil Action No. 16-3358

(RMB)(KMW) (D.N.J.).

        32.       Aurobindo Limited has further availed itself of the jurisdiction of this Court by

previously initiating litigation in this Judicial District. See, e.g., Aurobindo Pharma Ltd., et al. v.

AstraZeneca AB, et al., Civil Action No. 16-5079 (PGS)(TJB) (D.N.J.).

                                   Acts Giving Rise To This Suit

        33.       Pursuant to Section 505 of the FFDCA, Aurobindo filed Aurobindo’s ANDA

seeking approval to engage in the commercial manufacture, use, offer for sale, sale, or

importation into the United States of pomalidomide capsules 1 mg, 2 mg, 3 mg, and 4 mg

(“Aurobindo’s Proposed Products”), before the patent-in-suit expires.

        34.       On information and belief, following FDA approval of Aurobindo’s ANDA,

Defendants Aurobindo Limited, Aurobindo USA, Aurolife, and Eugia will work in concert with

one another to make, use, offer to sell, or sell Aurobindo’s Proposed Products throughout the

United States, or import such generic products into the United States.

        35.       On information and belief, in connection with the filing of its ANDA as

described above, Aurobindo provided a written certification to the FDA, as called for by Section

505 of the FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Aurobindo’s Paragraph IV

Certification”), alleging that the claims of the patent-in-suit are invalid, unenforceable, and/or

will not be infringed by the activities described in Aurobindo’s ANDA.

        36.       No earlier than November 30, 2018, Aurobindo sent written notice of its

Paragraph IV Certification to Celgene (“Aurobindo’s Notice Letter”). Aurobindo’s Notice Letter

alleged that the claims of the patent-in-suit are invalid and/or will not be infringed by the

                                                 -8–
 Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 9 of 36 PageID: 9



activities described in Aurobindo’s ANDA. Aurobindo’s Notice Letter also informed Celgene

that Aurobindo seeks approval to market Aurobindo’s Proposed Products before the patent-in-

suit expires. Aurobindo specifically directed Aurobindo’s Notice Letter to Celgene’s

headquarters in Summit, New Jersey, in this Judicial District.

                            Count I: Infringement of the ’467 Patent

        37.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        38.       Aurobindo’s submission of its ANDA to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Aurobindo’s

Proposed Products, prior to the expiration of the ’467 patent, constitutes infringement of one or

more of the claims of that patent under 35 U.S.C. § 271(e)(2)(A).

        39.       There is a justiciable controversy between Celgene and Aurobindo as to the

infringement of the ’467 patent.

        40.       Unless enjoined by this Court, upon FDA approval of Aurobindo’s ANDA,

Aurobindo will infringe one or more claims of the ’467 patent under 35 U.S.C. § 271(a) by

making, using, offering to sell, selling, and/or importing Aurobindo’s Proposed Products in the

United States.

        41.       Unless enjoined by this Court, upon FDA approval of Aurobindo’s ANDA,

Aurobindo will induce infringement of one or more claims of the ’467 patent under 35 U.S.C. §

271(b) by making, using, offering to sell, selling, and/or importing Aurobindo’s Proposed

Products in the United States. On information and belief, upon FDA approval of Aurobindo’s

ANDA, Aurobindo will intentionally encourage acts of direct infringement with knowledge of

the ’467 patent and knowledge that its acts are encouraging infringement.



                                               -9–
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 10 of 36 PageID: 10



        42.       Unless enjoined by this Court, upon FDA approval of Aurobindo’s ANDA,

Aurobindo will contributorily infringe one or more claims of the ’467 patent under 35 U.S.C. §

271(c) by making, using, offering to sell, selling, and/or importing Aurobindo’s Proposed

Products in the United States. On information and belief, Aurobindo has had and continues to

have knowledge that Aurobindo’s Proposed Products are especially adapted for a use that

infringes one or more claims of the ’467 patent and that there is no substantial non-infringing use

for Aurobindo’s Proposed Products.

        43.       Celgene will be substantially and irreparably damaged and harmed if

Aurobindo’s infringement of the ’467 patent is not enjoined.

        44.       Celgene does not have an adequate remedy at law.

        45.       This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Celgene respectfully requests the following relief:

        (A)     A Judgment that Aurobindo has infringed the patent-in-suit by submitting ANDA

No. 210249;

        (B)     A Judgment that Aurobindo has infringed, and that Aurobindo’s making, using,

offering to sell, selling, or importing Aurobindo’s Proposed Products will infringe one or more

claims of the patent-in-suit;

        (C)     An Order that the effective date of FDA approval of ANDA No. 210249 be a date

which is not earlier than the later of the expiration of the patent-in-suit, or any later expiration of

exclusivity to which Celgene is or becomes entitled;

        (D)     Preliminary and permanent injunctions enjoining Aurobindo and its officers,

agents, attorneys and employees, and those acting in privity or concert with them, from making,

                                                - 10 –
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 11 of 36 PageID: 11



using, selling, offering to sell, or importing Aurobindo’s Proposed Products until after the

expiration of the patent-in-suit, or any later expiration of exclusivity to which Celgene is or

becomes entitled;

        (E)      A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Aurobindo, its officers, agents, attorneys and employees, and those acting in privity or

concert with them, from practicing any pharmaceutical compositions containing pomalidomide,

as claimed in the patent-in-suit, or from actively inducing or contributing to the infringement of

any claim of the patent-in-suit, until after the expiration of the patent-in-suit, or any later

expiration of exclusivity to which Celgene is or becomes entitled;

        (F)      A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Aurobindo’s Proposed Products will directly infringe,

induce and/or contribute to infringement of the patent-in-suit;

        (G)      To the extent that Aurobindo has committed any acts with respect to the

pharmaceutical compositions containing pomalidomide, claimed in the patent-in-suit, other than

those acts expressly exempted by 35 U.S.C. § 271(e)(1), a Judgment awarding Celgene damages

for such acts;

        (H)      If Aurobindo engages in the commercial manufacture, use, offer for sale, sale,

and/or importation into the United States of Aurobindo’s Proposed Products prior to the

expiration of the patent-in-suit, a Judgment awarding damages to Celgene resulting from such

infringement, together with interest;

        (I)      A Judgment declaring that the patent-in-suit remains valid and enforceable;

        (J)      A Judgment that this is an exceptional case pursuant to 35 U.S.C. § 285 and

awarding Celgene its attorneys’ fees incurred in this action;



                                                 - 11 –
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 12 of 36 PageID: 12



      (K)     A Judgment awarding Celgene its costs and expenses incurred in this action; and

      (L)     Such further and other relief as this Court may deem just and proper.



Dated: January 4, 2019                           By: s/ Charles M. Lizza
                                                     Charles M. Lizza
                                                     William C. Baton
                                                     SAUL EWING ARNSTEIN & LEHR LLP
Of Counsel:                                          One Riverfront Plaza, Suite 1520
                                                     Newark, New Jersey 07102-5426
F. Dominic Cerrito                                   (973) 286-6700
Eric C. Stops                                        clizza@saul.com
Andrew S. Chalson
QUINN EMANUEL URQUHART & SULLIVAN, LLP                Attorneys for Plaintiff
51 Madison Avenue, 22nd Floor                         Celgene Corporation
New York, New York 10010
(212) 849-7000

Anthony M. Insogna
Cary Miller, Ph.D.
JONES DAY
4655 Executive Drive
San Diego, CA 92121
(858) 314-1200

Matthew J. Hertko
JONES DAY
77 W. Wacker Drive, Suite 3500
Chicago, IL 60601
(312) 782-3939




                                            - 12 –
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 13 of 36 PageID: 13



                 CERTIFICATION PURSUANT TO L. CIV. R. 11.2 & 40.1

       Pursuant to Local Civil Rules 11.2 and 40.1, I hereby certify that the matter captioned

Celgene Corporation v. Hetero Labs Limited, et al., Civil Action No. 17-3387 (ES)(MAH)

(D.N.J.) is related to the matter in controversy because the matter in controversy involves the

same plaintiff and some of the same defendants, and because defendants are seeking FDA

approval to market generic versions of the same pharmaceutical products.

       I further certify that the matters captioned Celgene Corporation v. Apotex Inc., Civil

Action No. 18-16395 (ES)(MAH) (D.N.J.), Celgene Corporation v. Mylan Pharmaceuticals Inc.,

et al., Civil Action No. 18-16035 (ES)(MAH) (D.N.J.), Celgene Corporation v. Breckenridge

Pharmaceutical, Inc., Civil Action No. 18-14715 (ES)(MAH) (D.N.J.), Celgene Corporation v.

Teva Pharmaceuticals USA Inc., Civil Action No. 18-14366 (ES)(MAH) (D.N.J.), and Celgene

Corporation v. Hetero Labs Limited, et al., Civil Action No. 18-14111 (ES)(MAH) (D.N.J.) are

related to the matter in controversy because the matter in controversy involves the same plaintiff

and the same patent-in-suit, and because defendants are seeking FDA approval to market generic

versions of the same pharmaceutical products.

       I further certify that the matter captioned Celgene Corporation v. Synthon Pharm. Inc., et

al., Civil Action No. 18-10775 (ES)(MAH) (D.N.J.) is related to the matter in controversy

because the matter in controversy involves the same plaintiff and one of the patents-in-suit, and

because defendants are seeking FDA approval to market generic versions of the same

pharmaceutical products.

       I further certify that the matter captioned Celgene Corporation v. Par Pharm., Inc., et al.,

Civil Action No. 17-3159 (ES)(MAH) (D.N.J.) is related to the matter in controversy because the

matter in controversy involves the same plaintiff and because defendants are seeking FDA

approval to market generic versions of the same pharmaceutical products.
                                              - 13 –
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 14 of 36 PageID: 14



       I further certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court, or of any pending arbitration or administrative

proceeding.

Dated: January 4, 2019                              By: s/ Charles M. Lizza
                                                        Charles M. Lizza
                                                        William C. Baton
                                                        SAUL EWING ARNSTEIN & LEHR LLP
Of Counsel:                                             One Riverfront Plaza, Suite 1520
                                                        Newark, New Jersey 07102-5426
F. Dominic Cerrito                                      (973) 286-6700
Eric C. Stops                                           clizza@saul.com
Andrew S. Chalson
QUINN EMANUEL URQUHART & SULLIVAN, LLP                  Attorneys for Plaintiff
51 Madison Avenue, 22nd Floor                           Celgene Corporation
New York, New York 10010
(212) 849-7000

Anthony M. Insogna
Cary Miller, Ph.D.
JONES DAY
4655 Executive Drive
San Diego, CA 92121
(858) 314-1200

Matthew J. Hertko
JONES DAY
77 W. Wacker Drive, Suite 3500
Chicago, IL 60601
(312) 782-3939




                                              - 14 –
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 15 of 36 PageID: 15




                 EXHIBIT A
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 16 of 36 PageID: 16
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 17 of 36 PageID: 17
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 18 of 36 PageID: 18
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 19 of 36 PageID: 19
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 20 of 36 PageID: 20
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 21 of 36 PageID: 21
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 22 of 36 PageID: 22
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 23 of 36 PageID: 23
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 24 of 36 PageID: 24
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 25 of 36 PageID: 25
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 26 of 36 PageID: 26
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 27 of 36 PageID: 27
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 28 of 36 PageID: 28
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 29 of 36 PageID: 29
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 30 of 36 PageID: 30
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 31 of 36 PageID: 31
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 32 of 36 PageID: 32
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 33 of 36 PageID: 33
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 34 of 36 PageID: 34
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 35 of 36 PageID: 35
Case 2:19-cv-00143-ES-MAH Document 1 Filed 01/04/19 Page 36 of 36 PageID: 36
